NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-7037


                                  JERRY W. DOUGLAS,

                                                              Claimant-Appellant,

                                             v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                              Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas argued for
claimant-appellant.

       Hillary A. Stern, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee. With
her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Brian M. Simkin, Deputy Director. Of counsel on the brief was Michael J.
Timinski, Deputy Assistant General Counsel, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-7037



                              JERRY W. DOUGLAS,

                                                           Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                           Respondent-Appellee.


                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           06-0482.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE and RADER, Circuit Judges)

                          AFFIRMED. See Fed. Cir. R. 36.




                                         ENTERED BY ORDER OF THE COURT



DATED November 4, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk